Citation Nr: 1044698	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  03-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

2.  Entitlement to service connection for a chronic chest 
disorder to include muscle strain.  

3.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

4.  Entitlement to service connection for a chronic right foot 
disorder.  

5.  Entitlement to service connection for a chronic left thumb 
disorder to include tendonitis.

6.  Entitlement to service connection for a chronic back disorder 
to include injury residuals.  

7.  Entitlement to service connection for drug and alcohol abuse.

8.  Entitlement to an initial compensable disability evaluation 
for the Veteran's left ear hearing loss disability.

9.  Entitlement to an effective date prior to August 22, 2003, 
for the award of service connection for tinnitus.  

REPRESENTATION

Appellant represented by: Kenneth Lavan, attorney

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1980 to March 1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Denver, Colorado, 
Regional Office which, in pertinent part, denied service 
connection for hearing loss disability, back injury residuals, 
right ankle swelling, right foot pain, chest pain, and drug and 
alcohol abuse.  In September 2003, the Denver, Colorado, Regional 
Office established service connection for left ear hearing loss 
disability; assigned a 10 percent evaluation for that disability; 
effectuated the award as of October 10, 2001; and denied service 
connection for tinnitus and depression.  In December 2007, the 
Board remanded the Veteran's appeals to the RO in order to 
schedule the Veteran for a hearing before a Veterans Law Judge.  
In January 2008, the Denver, Colorado, Regional Office granted 
service connection for tinnitus; assigned a 10 percent evaluation 
for that disability; and effectuated the award as of August 22, 
2003.  In May 2008, the Board remanded the Veteran's appeal to 
the Denver, Colorado, Regional Office for additional action.  
In May 2008, the Veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Georgia.  The Veteran's claims 
files were subsequently transferred to the Atlanta, Georgia, 
Regional Office (RO).  In February 2009, the RO granted service 
connection for right ankle and subtalar joint arthritis; assigned 
a 10 percent evaluation for that disability; and effectuated the 
award as of October 10, 2001.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during 
service; psychiatric pathology was not identified until 2004; the 
current major depressive disorder is unrelated to service or to 
any service-connected disability.

2.  A chronic disability manifested by chest pain was not 
manifest during service; chest pathology was not identified until 
2008; the current costochondritis is unrelated to service.

3.  There is no evidence of current right ear hearing loss as 
defined by VA regulation.  

4.  There is no evidence of a current right foot disability 
separate and distinct from the Veteran's service-connected right 
ankle disability.  

5.  A left thumb disorder was not manifest during service; left 
thumb pathology was not identified until 2003; the current left 
thumb tendonitis is unrelated to service.

6.  A chronic low back disorder was not manifest during service; 
lumbar spine pathology was not identified until 2003; the current 
low back disorder is unrelated to service.

7.  There is no evidence of current drug and/or alcohol abuse.  

8.  The Veteran's hearing loss is manifested by Level I hearing 
in his left ear.

9.  The August 22, 2003, VA examination, afforded in development 
of the Veteran's formal claim of entitlement to service 
connection for bilateral hearing loss, served as an informal 
claim of entitlement to service connection for tinnitus.

10.  No communication or medical record prior to the August 22, 
2003, VA examination may be interpreted as a formal or informal 
claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service or by any service-connected disability.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2010).

2.  A chronic disability manifested by chest pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2010).

3.  Right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Left thumb tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  A chronic low back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

7.  Drug and/or alcohol abuse was not incurred in or aggravated 
by service or by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2010).

8.  The criteria for an initial compensable evaluation for 
service-connected left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2010).

9.  The criteria for an effective date prior to August 22, 2003, 
for the award of service connection for tinnitus have not been 
met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2002, April 2002, and July 2003 that 
fully addressed all notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed him of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2009, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted additional treatment records as 
well as written lay statements in support of his claims.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in August 2003, July 2006, and October 2008.  
The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners interviewed the 
Veteran and conducted physical examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.

The Board notes that a VA medical examination specific to the 
issue of entitlement to service connection for an acquired 
psychiatric disorder was not obtained.  In determining whether a 
medical examination be provided or medical opinion obtained, 
there are four factors to consider: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Here, however, the Board finds that a VA examination specific to 
the issue of entitlement to service connection for an acquired 
psychiatric disorder is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for many years 
after separation, and no competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA examination 
would unduly delay resolution.
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric 
disorder.  Specifically, he initially alleged that his currently-
diagnosed depression began during his military service in Germany 
due to the culture change as well as the mental and physical 
demands imposed upon him.  However, the Veteran later alleged 
that he developed depression in approximately April 2007 as a 
result of his left ear hearing loss, bilateral foot swelling, 
tendonitis, and chest pains.  As such, he sought service 
connection for the disorder on a secondary basis.    

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder or any 
symptoms reasonably attributed thereto.  Significantly, in a 
January 1983 Health Questionnaire conducted three months prior to 
his separation from service, the Veteran reported that there had 
not been a change in his health within the last 2 years.  
Therefore, no chronic psychiatric disorder was noted in service.

	Next, post-service evidence does not reflect psychiatric 
symptomatology for many years after service discharge.  
Specifically, the Veteran was discharged from the University of 
Colorado Health Sciences Center Peer I Therapeutic Community in 
May 1998 with diagnoses of social/coping issues, family issues, 
and grief and loss.  However, a clinical diagnosis of depression 
was not rendered until a positive depression screening by the VA 
in January 2004.  
	
	This is the first recorded symptomatology related to psychiatric 
disorder, coming approximately 20 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience depression since he was stationed in 
Germany while in service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes the 
multi-year gap between discharge from active duty service in 1983 
and initial reported symptoms related to depression  in 
approximately 2004, over a 20-year gap.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued depression since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the January 1983 
Health Questionnaire was absent of any complaints.  Moreover, the 
Veteran has given conflicting accounts as to the etiology of his 
depression.  For instance, he has also claimed that the onset of 
his depression was in April 2007 as a result of physical pain.  
This is supported by VA treatment records, such as a February 
2008 progress note in which the Veteran related that he suffered 
from depressive symptoms without suicidal or homicidal plan or 
intent for only the past 10 months.  Madden v. Gober, 125 F.3d 
1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
major depressive disorder to active duty, despite his contentions 
to the contrary.    
	
	To that end, the Board places significant probative value on the 
Veteran's VA treatment records which attribute his psychiatric 
problems to a multitude of factors, to include numerous chronic 
physical ailments and pain, as well as psychosocial stressors 
such as unemployment and financial concerns.  However, there is 
no medical opinion of record attributing the Veteran's 
psychiatric condition to service or to his service-connected 
disabilities (tinnitus, left ear hearing loss, and right ankle 
arthritis).  To the contrary, VA treatment notes primarily relate 
the Veteran's depressive disorder to his low back pain, which, as 
discussed in further detail below, is not service connected.  
	
The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, psychiatric disorders, such as major depressive disorder, 
are not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel who 
have examined the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. at 
25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Chronic Disability Manifested by Chest Pain

The Veteran seeks service connection for a chronic disability 
manifested by chest pain.  Specifically, he alleges that the 
disability first manifested while he was stationed in Germany and 
most likely results from "heavy lifting, gunnery, company road 
marches that had diesel fumes and dust coming from the movement 
of tanks and armor personnel carriers."  

	Service treatment records reflect that the Veteran was initially 
treated for complaints of chest pain that had lasted three days 
on May 13, 1981, at which time the pains were diagnosed as muscle 
spasm.  On March 25, 1981, he again complained of a dull, steady 
pain centered in his chest which did not radiate.  His 
respiratory system appeared normal and he was diagnosed with sore 
muscles.  He next complained of a pulled muscle on the right side 
of his chest in October 1981.  He was diagnosed with a pulled 
muscle accompanied by decreased range of motion and instructed 
not to lift over 15 pounds while recuperating.  As the Veteran 
reported that this incident of chest pain was only of one-day 
duration, it appears to be a separate incident unrelated to his 
prior complaints of chest pain in March 1981.    
	
	There is no further mention of the injury in the service 
treatment records.  Significantly, in a January 1983 Health 
Questionnaire conducted three months prior to his separation from 
service, the Veteran reported that there had not been a change in 
his health within the last 2 years.  As such, his earlier 
complaints of pulled chest muscles appear to be acute and 
transitory rather than chronic in nature.
	
	Next, post-service evidence does not reflect chest symptomatology 
for several years after service discharge.  Specifically, he was 
afforded a VA examination in August 2003, at which time there was 
no bony abnormality found on X-ray and the examiner indicated 
that there was insufficient evidence to diagnose a medical 
condition.  He was eventually diagnosed with costochondritis by a 
VA heart examiner in October 2008.
	
	This is the first recorded post-service diagnosis of a chest 
disorder, coming approximately 25 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the chest for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  In this case, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.   He 
has indicated that he continued to experience symptoms relating 
to the chest after he was discharged from the service.  
	
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes the 
multi-year gap between discharge from active duty service in 1983 
and the initial diagnosis related to a chest disorder in 
approximately 2008,  an approximately 25-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against a conclusion that 
attributes the Veteran's chest disorder to active duty, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on the 
October 2008 VA heart examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran reported 
chest pain and pressure that occurs two-to-three times per month 
and lasts three-to-four minutes.  The examiner diagnosed the 
Veteran with costochondritis (reproducible muscle chest pain), 
and noted that it is a self-limited condition that resolves with 
symptomatic therapy.  The examiner opined that it is less likely 
than not that the Veteran's costochondritis is related to the 
documented complaints of chest pain in service or any other 
incident of military service.  The examiner further reflected 
that the chest condition he was seen for in service was 
presumptively resolved, as he was seen twice for chest pain dung 
the early part of his military service and not seen again for the 
condition during the remainder of his service.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, costochondritis is not the type of disorder that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.  
Specifically, he believes that his auditory acuity in his right 
ear is worsening due to acoustic trauma sustained while in 
service due to operating heavy equipment.    

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria. Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 (it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability).

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

With respect to Hickson element (1), current disability, an 
August 2003 VA audiology examination report noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
25
35
25
LEFT
--
--
--
--
--

His speech recognition score was 96 percent in the right ear. 

In addition, a July 2006 VA audiology examination report noted 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
20
LEFT
--
--
--
--
--

His speech recognition score was 100 percent in the right ear.  
The examiner noted that the Veteran's right ear hearing acuity 
was within normal limits between 250 and 8000 Hertz. 

Based on the evidence, the Board finds that Hickson element (1) 
is not met as to right ear hearing loss because the Veteran has 
not been shown to have a hearing loss disability in the right ear 
that meets the standards of 38 C.F.R. § 3.385.  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  The Board fully 
recognizes that the Veteran is competent to state that he 
presently experiences hearing loss.  However, the question of 
whether his hearing loss rises to the level to show hearing loss 
for VA purposes under 38 C.F.R. § 3.385 is well beyond the level 
of his competence.  See 38 C.F.R. § 4.85(a) (2010) (an 
examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist).  Thus, in the absence 
of proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for right ear hearing loss is not warranted. 

Right Ankle and Foot Disability

The Veteran seeks service connection for a right ankle and foot 
disability.  Specifically, he alleges that the disability first 
manifested while in service.

	Service treatment records reflect that the Veteran was initially 
treated for complaints of right foot pain due to direct trauma by 
twisting in September 1981.  The pain had only lasted one day, 
and there was little swelling and slight discoloration noted.  In 
February 1982, he complained of right ankle pain due to twisting 
his ankle while walking down the stairs.  Pain was worse when 
applying pressure, and the physician noted slight swelling and 
temperature but no discoloration.  As the Veteran reported that 
this incident of ankle pain had merely a three-day duration, it 
appears to be a separate incident unrelated to his prior 
complaints of right foot pain in September 1981.    
	
	There is no further mention of the injury in the service 
treatment records.  Significantly, in a January 1983 Health 
Questionnaire conducted three months prior to his separation from 
service, the Veteran reported that there had not been a change in 
his health within the last 2 years.  As such, his earlier 
complaints of pain in his right lower extremity appear to be 
acute and transitory rather than chronic in nature.
	
	Next, post-service evidence does not reflect foot or ankle 
symptomatology for several years after service discharge.  
Specifically, he was afforded a VA examination in August 2003, at 
which time the examiner opined that his right ankle pain and 
swelling was not likely related to any military injury and by 
history would seem to be more of a monoarticular arthritis, 
perhaps a gout-type syndrome.  Significantly, there was no 
separate diagnosis of a right foot disorder at this time.  
	
	He was afforded a VA feet examination in October 2008, at which 
time the examiner diagnosed him with right ankle and subtalar 
joint arthritis, but found no evidence to suggest a right foot 
disorder.  The examiner opined that the arthritic changes of the 
right ankle were at least as likely as not causally related to 
his active service.  Based on this examination report, in a 
February 2009 rating decision, the RO granted service connection 
for right ankle and subtalar joint arthritis, and assigned a 10 
percent disability evaluation under Diagnostic Codes 5010-5271.  
Although the Veteran filed a notice of disagreement with this 10 
percent evaluation, that issue is not before the Board at this 
time.
	
	The Board notes that service connection may only be granted for a 
current disability; when a claimed condition is not shown, there 
may be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability).  "In the absence of proof of a present disability 
there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Furthermore, pyramiding, or the evaluation 
of the same disability under various diagnoses, is to be avoided.  
38 C.F.R. § 4.14 (2010).  As there is no evidence of a current 
right foot disorder separate and distinct from the Veteran's 
service-connected right ankle disorder, service connection cannot 
be established for a right foot disorder.  

Left Thumb Tendonitis

The Veteran seeks service connection for left thumb tendonitis.  
Specifically, he asserts that the disability first manifested in 
service as a result of long hours operating an armored personnel 
carrier.    

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the left thumb or any symptoms 
reasonably attributed thereto.  Significantly, in a January 1983 
Health Questionnaire conducted three months prior to his 
separation from service, the Veteran reported that there had not 
been a change in his health within the last 2 years.  Therefore, 
no chronic left thumb disorder was noted in service.

	Next, post-service evidence does not reflect chest symptomatology 
for several years after service discharge.  Specifically, he was 
afforded a VA examination in August 2003, at which time X-rays 
revealed geode formation within the proximal scaphoid, but no 
other bony or joint abnormalities.  The examiner diagnosed his 
intermittent swelling and pain at the base of the left thumb as 
De Quervain tendonitis.
	
	This is the first recorded post-service diagnosis of a left thumb 
disorder, coming approximately 20 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the left thumb for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In this case, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.   He 
has indicated that he continued to experience symptoms relating 
to the left thumb after he was discharged from the service.  
	
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes the 
multi-year gap between discharge from active duty service in 1983 
and the initial diagnosis related to a chest disorder in 
approximately 2003,  an approximately 20-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
left thumb disorder to active duty, despite his contentions to 
the contrary.    
	
	To that end, the Board places significant probative value on the 
August 2003 and October 2008 VA examinations undertaken 
specifically to address the issue on appeal.  The August 2003 
examiner opined that the Veteran's diagnosed De Quervain 
tendonitis "would not be attributable to any service injury."
	
	At the October 2008 spine examination, the Veteran reported left 
thumb pain and associated forearm pain.  However, the examiner 
diagnosed the Veteran with tenosynovitis of the left thumb and 
wrist, and opined that the disorder was less likely than not 
related to service because there was no evidence of any injury to 
his left upper extremity during his military career.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, tendonitis and tenosynovitis are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records obtained 
and associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


Back Disorder

The Veteran seeks service connection for a back disorder.  
Specifically, he alleges that he sustained a back injury while 
picking up an ammunition crate at Fort Bliss, Texas, in 1982 or 
1983 that has been bothering him ever since.    

	Service treatment records reflect that the Veteran was initially 
treated for complaints of sharp, non-radiating, lower back pain 
in May 1981.  The pain had lasted for 2 weeks and it was noted 
that the Veteran did a lot of heavy lifting.  Light muscle spasm 
was noted and the Veteran was diagnosed with pulled back muscles.  
The Veteran next complained of back pain in August 1981 after 
running into a sharp object during a fight.  As the Veteran 
reported that this incident of back pain was merely of one-day 
duration, it appears to be a separate incident unrelated to his 
prior complaint of back pain in May 1981.    
	
	There is no further mention of the injury in the service 
treatment records.  Significantly, in a January 1983 Health 
Questionnaire conducted three months prior to his separation from 
service, the Veteran reported that there had not been a change in 
his health within the last 2 years.  As such, his earlier 
complaints of low back pain appear to be acute and transitory 
rather than chronic in nature.

	Next, post-service evidence does not reflect chest symptomatology 
for several years after service discharge.  Specifically, he was 
afforded a VA examination in August 2003, at which time X-rays 
revealed no bony or joint abnormalities.  Noting that the Veteran 
suffered from stiffness with no neurological symptoms of the 
lower extremities, the examiner diagnosed him with lumbar 
sprain/strain.
	
	This is the first recorded post-service diagnosis of a low back 
disorder, coming approximately 20 years after discharge.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the left thumb for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In this case, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.   He 
has indicated that he continued to experience symptoms relating 
to the low back after he was discharged from the service.  
	
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  The Board emphasizes the 
multi-year gap between discharge from active duty service in 1983 
and the initial diagnosis related to a low back disorder in 
approximately 2003, an approximately 20-year gap.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
disorder to active duty, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on the 
August 2003 and October 2008 VA examinations undertaken 
specifically to address the issue on appeal.  The August 2003 
examiner opined that the Veteran's diagnosed lumbar sprain/strain 
"would not likely be related to any lower back strains evaluated 
while in the military service."
	
	At the October 2008 spine examination, the examiner diagnosed the 
Veteran with degenerative arthritis of the lumbar spine.  He 
emphasized that the Veteran worked in heavy construction for 
approximately 6 years following his separation from service, and 
then started work in a furniture factory where heavy-lifting 
activity was required in approximately 2000, when his back pain 
began to increase.  As such, the October 2008 examiner opined 
that in the intervening years following his in-service back 
complaints, the Veteran had a functioning back that allowed him 
to carry out his heavy duties during the remainder of his 
military career and at his subsequent civilian construction job.  
As there was no evidence of treatment for the back until the last 
few years, the examiner opined that the Veteran's current low 
back condition is less likely than not related to his military 
career and any documented incidents of back pain in May 1981 and 
August 1981.  
	
	The examiner's suggestion that the Veteran's current back pain is 
more attributable to heavy lifting at his civilian furniture-
moving job is supported by a July 2009 VA emergency room note 
which indicated that the Veteran suffered an acute worsening of 
his back pain after lifting a sofa two days prior.  
	
	The Veteran also submitted a private magnetic resonance imaging 
report dated in April 2006 that noted multilevel bulging discs an 
diagnosed mild multilevel facet degenerative joint disease, but 
did not opine as to the condition's onset or etiology.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, degenerative arthritis is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Drug and Alcohol Abuse

The Veteran seeks service connection for drug and alcohol abuse.  
Specifically, he seems to imply that he began abusing drugs and 
alcohol to deal with in-service depression and physical pain 
because there were no Army support groups to help him cope.  He 
asserts that if he were afforded a formal examination upon his 
separation from service, his disabilities would have been 
identified and he would not have spent years abusing drugs and 
alcohol.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits, effective for claims filed as in the instant case 
after October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service will 
not be deemed to have been incurred in line of duty if the injury 
or disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  The Federal Circuit stated that such compensation 
would only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service-connected disability, and 
where the alcohol or drug abuse disability is not due to willful 
wrongdoing."  In addition, the Federal Circuit found that 38 
U.S.C.A. § 1110 permits a veteran to received compensation for an 
alcohol-abuse or drug-abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for primary 
alcohol abuse disabilities; and (2) for secondary disabilities 
(such as cirrhosis of the liver) that result from primary alcohol 
abuse. The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from voluntary 
and willful drinking to excess.  

However, that is not the case here.  The Veteran has indicated 
that while in Germany, his non-commissioned officers promoted the 
use of alcohol, cannabis, and amphetamines in order to overcome 
fear, loneliness, and pain.  As discussed above, there is no 
documented diagnosis of depression in service, and he is not 
service connected for any psychiatric disorder.  As such, service 
connection for drug and alcohol abuse as secondary to a service-
connected disorder must be denied.  

Furthermore, there is no evidence that the Veteran currently 
suffers from drug or alcohol abuse.  His VA treatment records 
repeatedly indicate that he has been free from drugs and alcohol 
for over ten years.  Thus, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

III.  Increased Rating for Left Ear Hearing Loss

The Veteran also seeks an increased rating for his service-
connected left ear hearing loss.  He was initially granted 
service connection for left ear hearing loss in a September 2003 
rating decision and granted a noncompensable evaluation effective 
from October 10, 2001.  He filed a notice of disagreement seeking 
a higher initial evaluation in October 2003. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure tone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate to the pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and the 
poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
pure tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be evaluated to the next higher Roman 
numeral.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometric test.  Examinations will be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85 (a).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  Id.

Here, in considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the Veteran 
is not entitled to an initial compensable evaluation for his 
bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, the Veteran was afforded a 
VA audiology examination in August 2003.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
--
25
35
50
50

The Veteran's average pure tone threshold was 40 decibels and 
speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The results of the July 2006 VA 
audiology examination correspond to Level I hearing in the left 
ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When that values 
is applied to Table VII, a noncompensable rating is assigned.  38 
C.F.R. § 4.85.  

The Veteran was subsequently afforded a VA audiology examination 
in July 2006.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
10
15
30
50
50

The Veteran's average pure tone threshold was 36 decibels and 
speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The results of the July 2006 VA 
audiology examination correspond to Level I hearing in the left 
ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When that values 
is applied to Table VII, a noncompensable rating is assigned.  38 
C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 4.86.  
However, at the August 2003 and July 2006 VA examinations, the 
Veteran did not have puretone threshold findings at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 
55 decibels or more.  38 C.F.R. § 4.86(a).  Likewise, the Veteran 
did not have puretone threshold findings of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86(b).  Therefore, the results of the August 2003 and July 2006 
VA examinations do not show that the Veteran is entitled to a 
higher rating pursuant to 38 C.F.R. § 4.86.  

Thus, it is apparent that the assigned noncompensable disability 
evaluation for the Veteran's left ear hearing loss is accurate 
and appropriately reflected his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends 
that his left ear hearing loss is more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the Veteran 
was entitled to an initial compensable rating at any point during 
the period on appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected left ear hearing 
loss have not been met, the appeal is denied.  In essence, the 
preponderance of the evidence is against an initial compensable 
evaluation for left ear hearing loss.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  As such, entitlement to an 
initial compensable evaluation for service-connected left ear 
hearing loss must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's hearing loss 
is so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected hearing loss has caused frequent periods of 
hospitalization.  The Veteran reports that he was unemployed due 
to his service-connected left ear hearing loss as well as his 
non-service-connected low back, right foot, and left thumb 
disorders.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
However, the Board finds that the rating criteria to evaluate 
hearing loss reasonably describe the claimant's disability level 
and symptomatology.  Furthermore, there is no indication that the 
Veteran's left ear hearing loss alone precludes employment, and 
the Veteran is currently attempting to reenter the employment 
sector.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

IV.  Earlier Effective Date for Tinnitus

A January 2008 rating decision granted a 10 percent evaluation 
for tinnitus, effective August 22, 2003.  The Veteran contends 
that he is entitled to an earlier effective date for this award 
of service connection.  Specifically, he argues that he is 
entitled to an effective date of March 4, 1983, his Expiration of 
Term of Service (ETS) date from the Army, because he was never 
afforded a separation examination.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In the present case, the Veteran separated from active service on 
August 4, 1983.  He filed a claim for service connection for 
bilateral hearing loss on October 10, 2001; significantly, 
however, this application did not include a claim for tinnitus.  
It was not until the Veteran was afforded a VA examination on 
August 22, 2003, that he reported suffering from tinnitus 
approximately 2 to 3 times per month.  

In a September 2003 rating decision, the RO considered the issue 
of entitlement to service connection for tinnitus, but denied the 
claim.  The Veteran appealed the claim to the Board, which found 
that the evidence was at least in equipoise as to whether the 
Veteran's tinnitus was caused by his service-connected left ear 
hearing loss.  As such, the RO granted service connection for 
tinnitus in a  January 2008 rating decision, assigning an 
effective date of August 22, 2003, the date of the VA examination 
which first revealed the presence of tinnitus.      

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The Board has considered whether any 
evidence of record prior to August 22, 2003, could serve as an 
informal claim in order to entitle the Veteran to an earlier 
effective date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought. 38 C.F.R. § 3.155 (2009).

After reviewing the record, the Board concludes that there were 
no testimonial documents submitted prior to August 22, 2003, 
indicating an intent to submit a claim for entitlement to service 
connection for tinnitus.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  

Here, the Veteran's formal claim for service connection for 
bilateral hearing loss was initially denied in a July 2002 rating 
decision which predated the August 2003 VA examination.  As such, 
that regulation affords a basis for finding that his August 22, 
2003, VA examination could be accepted as an informal claim for 
benefits.  However, that regulation does not afford a basis for 
finding that any claim, be it formal or informal, of entitlement 
to service connection for tinnitus was filed earlier than the 
current effective date of August 22, 2003. 38 C.F.R. § 3.157; 
Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently-assigned effective date of August 22, 2003, 
is appropriate and there is no basis for an award of service 
connection for tinnitus prior to that date.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, is denied.  

Entitlement to service connection for a chronic disability 
manifested by chest pain is denied.  

Entitlement to service connection for right ear hearing loss is 
denied.  

Entitlement to service connection for a right ankle and foot 
disability, claimed as right ankle swelling and foot pain, is 
denied.  

Entitlement to service connection for left thumb tendonitis is 
denied.  

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for drug and alcohol abuse is 
denied.  

Entitlement to an initial compensable rating for service 
connected left ear hearing loss is denied.  

Entitlement to an effective date prior to August 22, 2003, for a 
grant of service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


